Title: To Thomas Jefferson from Abigail Adams, 26 February 1788
From: Adams, Abigail
To: Jefferson, Thomas



Dear Sir
London Febry. 26. 1788

Mr. Adams being absent I replie to your Letter this day received, that Mr. Adams has written to you upon the subject you refer to. Our time here is short and pressing. Yet short as it is Mr. Adams is obliged to Set out on fryday for the Hague in order to take leave there. Owing wholy to the neglect of Congress in omitting to send him a Letter of recall, tho he particularly requested it of them, when he desired permission to return, and has several times since repeated the same request. A memorial would then have answered, but now it cannot be received, and he finds at this late hour that he must cross that most horrid passage twice, and make a rapid journey there and back again as it would be greatly injurious to our credit and affairs to give any reasonable cause of offence. He would be delighted to meet you there. But time is so pressing that he cannot flatter himself with that hope, nor be able to stay a day after he has compleated his buisness. Yet as this Letter may reach you about the day he will leave London you will consider whether there is a possibility of seeing each other at the Hague.
I had sent my arrears to you before Mr. Trumble thought of informing me that it was to be paid to him. The Eight Louis you have since been so kind as to pay for Mr. Adams shall be paid Mr. Trumble.

I thank you my dear sir for all your kind wishes and prayers. Heaven only knows how we are to be disposed of. You have resided long enough abroad to feel and experience how inadequate our allowance is to our decent expences, and that it is wholy impossible for any thing to be saved from it. This our countrymen in general will neither know or feel. I have lived long enough, and seen enough of the world, to check expectations, and to bring my mind to my circumstances, and retiring to our own little farm feeding my poultry and improveing my garden has more charms for my fancy, than residing at the court of Saint James’s where I seldom meet with characters so innofensive as my Hens and chickings, or minds so well improved as my garden. Heaven forgive me if I think too hardly of them. I wish they had deserved better at my Hands.
Adieu my dear sir and believe me at all times and in all situations your Friend & Humble Servant,

A A

